Per Curiam:
Under the will of the testator the payment of the bequest to the infant is postponed until his majority. The application of the same or any part thereof to meet the needs of the infant or for his welfare is left to the discretion and judgment of the executor.. The Surrogate’s Court has no legal authority to make and enforce a decree requiring the executor to apply the bequest or any part thereof to or for the benefit of the infant in the absence of a judicial determination of bad faith in respect thereto by the executor. The amount of the estate, the age and the character of education required by the infant, and financial abilities of his parents should be made to appear as a basis for a determination whether property of the parents or the estate of the infant should be appropriated for his board, clothing and education. All concurred. Decree reversed and proceeding remitted to the Surrogate’s Court for a rehearing. Costs to abide the final award of costs.